Title: To James Madison from Hubbard Taylor, 16 June 1809
From: Taylor, Hubbard
To: Madison, James


Dear sir
Clarke County Kentucky June 16th 1809
Permit me to introduce to your acquaintance our relation Major Jonathan Taylor (son of Jonathan). He is one of the Principal Leasees of the Saline Salt works, and the principle superintendent on their part. He is a Gentlema⟨n⟩ of unquestionable integrity and indefatigable industry. His visit to Washington is solely to make some propositions for the renual of the Lease of those works or a continuance thereof as tenants at Will, the latter appears to all of whom I have heard mention the subject as being a safe one on behalf of the United states.
From the great Losses the Leasees has sustaind from high Water’s the inconvenience of want of a settlemant near them for frequent supplies, creates a solicitude in those who are the least aquanted with the firm that they may meet the indulgence of Government in preference to another Company.
Even in this part of the Country we feel an anxiety for the present Leasees to be continued they are generally well known & confidence reposed in them, and A monopoly by Lease of the Mans Licks & Bullets Licks has nearly been vested in a single individual, & has at times raised salt to a very high price, and the Salt brought from the Saline has already limited those works to a certain Standard.
I am told the improvements made by the present Leasees are extensive & valuable and further I am well assurred that Major Taylor has always had the interest of the Community so much at hart as to exert himself to obtain the greatest quantity of Water.
I hope you’l excuse the freedom of my communications, being both anxious for my friend & relati[o]n, as well as the interest of the Community, the latter of which seems to be the very laudable object of the Goverment to reduce salt in its price & its plentiful defusion thro the County.
I shall with hold the subject of our private business for a seperate Letter which I shall forward shortly. Mrs Taylor joins her respects with mine to Mrs Madison and I am Dear sir with sincere esteem Yr: Mo: Ob:
H. Taylor
